DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 12/07/2015.  Claims 1-15 are pending; claims 1-11 withdrawn; and, claims 12-15 examined below. The earliest effective filing date of the present application is 12/07/2015. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,000,284 to Purwin et al. (“Purwin”) in view of U.S. Pat. Pub. No. 2014/0100715 to Mountz et al. (“Mountz”).
With regard to claim 12, Purwin discloses the claimed method comprising: 

    PNG
    media_image1.png
    695
    486
    media_image1.png
    Greyscale
 	 	preparing at least a portion of an order using a plurality of transport containers for transporting products of the order and motorised carriages/mobile drive unit (see abstract, where UAV mobile unit is requested to fulfill an order to move container from one location to another location; see e.g. col. 12, ln. 35-45, that while the main concept is an aerial vehicle, the aerial vehicle also has a plurality of wheels that allow for ground movement of the UAV; for the limitation of “for transporting products of the order” the examiner refers to the container explanation below, and where the containers is for the transport of the items on the container as the item is stored here, placed here, etc. for a duration of time during the transportation explained below and throughout Purwin), said containers having a product deposit tray mounted on a base, which raises said tray by at least 60 cm (see Figs. 5 and 6 (to the left) having trays 322 and base 318 having at least 2 legs that raise the trays as far as necessary), and an interlock with the motorized mobile drive units and ground support (see e.g. col. 15, ln. 54 – col. 16, ln. 27, where the interlock between the mobile unit and ground support is the docking surface 350, where docking surface 250 “may include appropriate components suitable to receive a portion of docking head 110, couple inventory holder 30 to mobile drive unit 20”), and each product of the order being stored on a static rack or on a pallet (see e.g. col. 7, where the items can be on pallets), wherein preparing at least a portion of the order comprises the following acts: 
 		a)1 selecting an ordered product of said portion of the order to be picked (see e.g. col. 3, ln. 9-15, “she receives an order for items”) on a static rack or a pallet (see e.g. col. 7, pallet) and choosing a predetermined position near the static rack or the pallet on which the ordered product is stored (see e.g. col. 8, ln. 35-60);  
 		b) selecting a transport container of the plurality of transport containers (see col. 3, ln. 29-44, where container(s) of several containers is selected to be moved);  
 		c) selecting a first motorized mobile drive unit of the motorized mobile drive units, comprising calculating for each of the motorized mobile drive units a first distance to be travelled from the motorized mobile drive unit's current position to a predetermined position near the ordered product, via a position of the selected container, comparing the calculated first distances, and selecting the mobile drive unit for which the first distance is minimal as the first motorized mobile drive unit (see col. 26, ln. 31-39, includes selecting the “nearest UAV from a subset of the plurality of UAV’s that includes the available UAVs, and may also include restricting the subset based on other attributes such as weight capacity of the UAV and the weight of the payload.” (emphasis added); the examiner notes that in order to determine the “nearest” UAV from the UAVs, a distance value is inherently calculated for each of the UAVs taken into account, and further where the “nearest” is also the UAV with the “minimal” amount of distance; see col. 26, ln. 9-30, showing that the first location of the container is where picked up and then moved to a second location, where the second location can be any location such as “a location at or near an inventory station, a location at or near a mobile drive unit, a location at or near a human or automated manager, a location at or near a docking station, or any other suitable location.”);  
 		d) transporting the container using the first motorized mobile drive unit to the predetermined position near the ordered product (see e.g. id., where the predetermined position could be “a location at or near a human or automated manager.” And further where the container is being moved: 

    PNG
    media_image2.png
    121
    308
    media_image2.png
    Greyscale
);  
 		e) notifying an order picker to deposit a number n (n.gtoreq.1) of copies of the ordered product from the static rack or the pallet in which the ordered product is stored in the selected container (see e.g. col. 22, ln. 27-42; “In such cases, the UAV 200 may also include one or more onboard input, output, or input/output (I/O) devices (not shown) for indicating that a payload has been loaded to the UAV or for providing instructions to a user or to an automated system for loading or unloading a payload at an origin or destination, respectively.” (emphasis added));  
 		g) if said order portion comprises a plurality of different products, successively selecting other products of said order portion and performing acts b) to f) for the other products of said order portion (under the claims’ broadest reasonable interpretation, this conditional “if” statement does not occur, therefore everything dependent upon the if statement occurring is not granted patentable weight);  
 		h) selecting a second motorized mobile unit of the motorized mobile drive units, comprising calculating for each of said motorized mobile drive units a second distance to be travelled from the motorized mobile drive unit's current position to a fixed picking station or an automatic cardboard sealing station via the predetermined position of the selected transport container (see where everything is based on destination and original locations, col. 8, lines 30-65), comparing the calculated second distances, and selecting the motorized mobile drive unit for which the second distance is minimal as the second motorized mobile drive unit (see e.g. col. 29, ln. 20 -- col. 30, ln. 67, where the first pick up and drop off has taken place and the item was dropped at for example an inventory holder with a removable shelf, an inventory station such that “releasing the payload can include navigating to a point within the inventory management facility that is horizontally offset from the inventory station . . . [near] a workstation” see col. 30, ln. 65 – col. 31, ln. 5, where another “nearest UAV” can pick up the product and drop off at another predetermined location, such as a storage location (picking station) or the like; See also MPEP 2144.04(VI)

    PNG
    media_image3.png
    142
    772
    media_image3.png
    Greyscale
 where the claim duplicates the step of selecting by a first motorized mobile drive unit nearest the payload a pickup/drop off, where the duplicated step is performed by a second motorized mobile drive unit);  
 		i) transporting the transport container using said second motorized mobile drive unit to the order picking station or the automatic cardboard sealing station (see col. 29, ln. 48-56; see above). 
 
 	Purwin does not explicitly disclose the specifics of an order picker collecting the n copies of the ordered product on the static rack or on the pallet and dropping the n copies of the ordered product in the tray of the container.  
 	However, Mountz teaches at e.g. [0044], [0054] that it would have been obvious to one of ordinary skill in the order fulfillment art to include the ability to notify an order picking and have the order picker collect the n copies of the ordered product on the static rack or on the pallet and dropping the n copies of the ordered product in the tray of the transport container, where this is performed in order to provide the ability to instruct said management units to place certain items into a holder in order to properly fulfill an order.  See [0044] At inventory stations 56, inventory items 42 may be picked and/or placed into containers 60 of order holders 40. Inventory stations 56 may include appropriate equipment to instruct an operator to remove a particular inventory item 42 from inventory holder 30 and place the inventory item 42 into container 60 of order holder 40. (emphasis added).  For indications that the station(s) can be a fixed location of on a pallet, the examiner refers to [0041] Stations represent locations designated for the completion of particular tasks involving inventory items. Such tasks may include the removal of inventory items from inventory holders 30, the introduction of inventory items into inventory holders 30, the counting of inventory items in inventory holders 30, the decomposition of inventory items (e.g., from pallet- or case-sized groups to individual inventory items), and/or the processing or handling of inventory items in any other suitable manner. In some embodiments, stations may just represent the physical locations where a particular task involving inventory items can be completed within inventory system 10. Alternatively or in addition, stations may represent both the physical location and also any appropriate equipment for processing or handling inventory items, such as scanners for monitoring the flow of inventory items in and out of inventory system 10, communication interfaces for communicating with management module 15, and/or any other suitable components. Stations may be controlled, entirely or in part, by human operators or may be fully automated. In some embodiments, the operator may be automated equipment. Moreover, the human or automated operators of inventory piers 50 may be capable of performing certain tasks to inventory items, such as packing or counting inventory items, as part of the operation of inventory system 10. Moreover, the human or automated operators of inventory piers 50 may be capable of performing certain tasks to inventory items 42, such as packing or counting inventory items 42, as part of the operation of inventory system 10. Receiving stations 52, induction stations 54, inventory stations 56, and shipping stations 58 represent specialized stations suitable for performing particular types of processing tasks supported by inventory system 10. Some embodiments inventory system 10, however, may include stations that are, in general, capable of handling multiple types of tasks but, at any given time, configured to handle particular types of tasks.   
	Therefore, it would have been obvious to one of ordinary skill in the order fulfillment art at the time of filing to modify the order picker disclosures of Purwin to include the ability to provide instructions to the order picker to place particular inventory items into inventory holder, as taught by Mountz, where this is performed in order to provide the ability to instruct said order picker to place certain items into a holder in order to properly fulfill an order, thereby making the process go smoothly by communicating the needs of each individual part of the algorithm.  
	To be clear, see Purwin at e.g. col. 22, ln. 27-42; “In such cases, the UAV 200 may also include one or more onboard input, output, or input/output (I/O) devices (not shown) for indicating that a payload has been loaded to the UAV or for providing instructions to a user or to an automated system for loading or unloading a payload at an origin or destination, respectively.” (emphasis added).  The examiner has brought in Mountz to show that the order picker can collect and drop the ordered product into transport container, where the motivation to make such combination is to communicate to order picker(s) and to show that order pickers can indeed collect products and place in transport containers to ensure that the process of transporting the particular ordered good is placed in the proper container to assist and make the process run efficient and accurately. 

With regard to claim 13, Purwin further discloses where said predetermined position near said ordered product is located in an aisle between two racks (see e.g. Fig. 2 and col. 5, ln. 4-19). 
 
With regard to claim 14, Purwin further discloses where during the transporting act d) or i), the selected mobile unit circulates, at least during a portion of the duration of said transporting step, in a counter-aisle, parallel to an aisle which an order picker is situated, between two racks for storing products (see e.g. col. 9, 66—col. 10, 15 and col. 10, ln. 52-64; route planning module determines route based on efficiency and traffic of other mobile units in the area). 

With regard to claim 15, Purwin further discloses where that during the transporting act d) or i), the selected mobile unit circulates, for at least a portion of the duration of said transporting step, under and/or through a rack (see e.g. col. 9, 66—col. 10, 15 and col. 10, ln. 52-64; route planning module determines route based on efficiency and traffic of other mobile units in the area; see Fig. 2, where the mobile units can travel through the racks as they can go between the openings in the racks 
    PNG
    media_image4.png
    589
    664
    media_image4.png
    Greyscale
). 


Response to Arguments
Applicant’s arguments filed 09/01/2022 have been fully considered and are not found persuasive. 
The examiner has withdrawn the previously-made rejections under 35 USC 112(a) based on the amendments provided. 
Applicant argues the following: 

    PNG
    media_image5.png
    317
    806
    media_image5.png
    Greyscale

The examiner refers to Mountz at e.g. [0044], [0054] that it would have been obvious to one of ordinary skill in the order fulfillment art to include the ability to notify an order picking and have the order picker collect the n copies of the ordered product on the static rack or on the pallet and dropping the n copies of the ordered product in the tray of the transport container, where this is performed in order to provide the ability to instruct said management units to place certain items into a holder in order to properly fulfill an order.  See [0044] At inventory stations 56, inventory items 42 may be picked and/or placed into containers 60 of order holders 40. Inventory stations 56 may include appropriate equipment to instruct an operator to remove a particular inventory item 42 from inventory holder 30 and place the inventory item 42 into container 60 of order holder 40. (emphasis added).  For indications that the station(s) can be a fixed location of on a pallet, the examiner refers to [0041] Stations represent locations designated for the completion of particular tasks involving inventory items. Such tasks may include the removal of inventory items from inventory holders 30, the introduction of inventory items into inventory holders 30, the counting of inventory items in inventory holders 30, the decomposition of inventory items (e.g., from pallet- or case-sized groups to individual inventory items), and/or the processing or handling of inventory items in any other suitable manner. In some embodiments, stations may just represent the physical locations where a particular task involving inventory items can be completed within inventory system 10. Alternatively or in addition, stations may represent both the physical location and also any appropriate equipment for processing or handling inventory items, such as scanners for monitoring the flow of inventory items in and out of inventory system 10, communication interfaces for communicating with management module 15, and/or any other suitable components. Stations may be controlled, entirely or in part, by human operators or may be fully automated. In some embodiments, the operator may be automated equipment. Moreover, the human or automated operators of inventory piers 50 may be capable of performing certain tasks to inventory items, such as packing or counting inventory items, as part of the operation of inventory system 10. Moreover, the human or automated operators of inventory piers 50 may be capable of performing certain tasks to inventory items 42, such as packing or counting inventory items 42, as part of the operation of inventory system 10. Receiving stations 52, induction stations 54, inventory stations 56, and shipping stations 58 represent specialized stations suitable for performing particular types of processing tasks supported by inventory system 10. Some embodiments inventory system 10, however, may include stations that are, in general, capable of handling multiple types of tasks but, at any given time, configured to handle particular types of tasks.   
	Therefore, it would have been obvious to one of ordinary skill in the order fulfillment art at the time of filing to modify the order picker disclosures of Purwin to include the ability to provide instructions to the order picker to place particular inventory items into inventory holder, as taught by Mountz, where this is performed in order to provide the ability to instruct said order picker to place certain items into a holder in order to properly fulfill an order, thereby making the process go smoothly by communicating the needs of each individual part of the algorithm.  
	To be clear, see Purwin at e.g. col. 22, ln. 27-42; “In such cases, the UAV 200 may also include one or more onboard input, output, or input/output (I/O) devices (not shown) for indicating that a payload has been loaded to the UAV or for providing instructions to a user or to an automated system for loading or unloading a payload at an origin or destination, respectively.” (emphasis added).  The examiner has brought in Mountz to show that the order picker can collect and drop the ordered product into transport container, where the motivation to make such combination is to communicate to order picker(s) and to show that order pickers can indeed collect products and place in transport containers to ensure that the process of transporting the particular ordered good is placed in the proper container to assist and make the process run efficient and accurately. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that under the claims’ broadest reasonable interpretation, the lettered elements do not denote any particular order of the claims steps.